Citation Nr: 1227665	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for the service-connected bipolar disorder, currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had active military service from March 1964 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2008 rating decision confirmed and continued a 50 percent disability rating then in effect for the service-connected bipolar disorder (effective from June 22, 1988).  During the course of the appeal the RO, in a January 2012 rating decision, assigned a 70 percent disability evaluation, effective from November 29, 2007 (the date of receipt of the Veteran's increased rating claim).  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The clinical signs and manifestations of the service-connected bipolar disorder are shown to be productive of a disability picture that more nearly approximates that of social and industrial impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, due to such symptoms as suicidal ideation and difficulty in adapting to stressful circumstances (including work or a work-like setting); the symptoms of the Veteran's service-connected bipolar disorder are not shown to have resulted in total occupational and social impairment. 


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in excess of 70 percent for the Veteran's service-connected bipolar disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


VA's Duties To Notify And Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the instant increased rating claim for the Veteran's service-connected bipolar disorder, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in December 2007, prior to the decision on the claim in April 2008.  That letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and the impact on the condition an symptoms on employment.  He was also advised of the evidence for consideration in the assignment of an effective date in the event of award of the benefit sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also mailed a notice letter in December 2008 which included all pertinent and necessary Vazquez-notice language.  Accordingly, the Board concludes that the duty to notify has been satisfied in this case.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not informed VA of any outstanding records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claim, which has not been obtained.

In addition, the Veteran was afforded VA examinations in February 2008, November 2009, and December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were both predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability in this case.  There are also of record numerous psychiatric-based VA outpatient treatment records which include pertinent and probative findings.

Also, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected bipolar disorder since he was last examined in December 2011.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).



The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



The Veteran's service-connected bipolar disorder has been rated by the RO pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432.  Under this, in pertinent part, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.  38 C.F.R. § 4.130.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF (Global Assessment of Functioning) score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

GAF scores ranging from 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  See DSM-IV.  

A GAF score of 51-60 is appropriate where there are "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

GAF scores from 61 to 70 show "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Factual Background

The Veteran sought an increased disability rating for his service-connected bipolar disorder on November 29, 2007.  See VA Form 119 (Report of Contact).  At that time, the disability was rated as 50 percent disabling pursuant to Diagnostic Code 9432.  See 38 C.F.R. § 4.130.  This claim was denied by the RO in April 2008 (and appealed by the Veteran), but the RO later, in January 2012, increased the disability evaluation assigned to the bipolar disorder to 70 percent, effective from November 29, 2007 (the date of the increased rating claim).  

The Veteran contends that the severity of his bipolar disorder is synonymous with "severe occupational and social impairment due to his symptoms."  See May 2012 Statement of Accredited Representative in Appealed Case.  The Veteran's accredited representative essentially argues that a 100 percent schedular rating should be awarded the Veteran for his service-connected bipolar disorder, or that a total disability rating based on individual unemployability (TDIU) should be granted.  The Board here notes that the RO denied a claim seeking TDIU in April 2012.  This issue is not, however, before the Board on appeal.  

An October 2007 VA suicide risk assessment note shows that the Veteran denied ever trying to kill himself.  He reported having good family/social support, but denied having a good parent/child relationship.  He added he was able to enjoy everyday experiences.  A VA mental health note, also dated in October 2007, shows that the Veteran reported that he worked as a substitute teacher, including during summer school.  

The evidence of record includes the report of a February 2008 VA mental disorders examination.  Bipolar "II" disorder was diagnosed.  The Veteran reported that his symptoms included depression, poor concentration, loneliness, insomnia, preoccupation, nervousness, worries, low self-esteem, irritability, and the inability to relax.  He reported worsening "mood swings," with periods of depression and periods of hypomania.  He added he had used some inappropriate language to cause some schools not to "want him back."  The record shows that the Veteran has worked for a number of years as a substitute teacher.  He reported recent suicidal thoughts, and mentioned that he would "never give up."  He had a girlfriend with whom he had a good relationship.  

Examination showed the Veteran to be dressed casually and appropriately groomed.  Speech was clear with a fair ability to express himself.  Affect was nervous, and his mood seemed unstable.  Thinking was logical, but disorganized, rambling, and off-track.  The examiner noted that the Veteran had reported suicidal ideation without intent.  Relationships with others was fair, but with a limited number of people.  Concentration was described as poor.  The examiner commented that the Veteran had periods of hypomania, manifested by increased talk, extroversion, and impulsive states, and the tendency to alienate others.  The problems occurred on a daily basis.  The examiner observed that the current severity of the Veteran's bipolar disorder was moderate to severe, with impaired social relationships, occupational functioning, judgment, mood, and the ability to think.  A GAF score of 48 was provided; the examiner commented that this was attributable to the Veteran's difficulty maintaining employment, alienation of friends, and unstable mood.  

A March 2009 VA mental health note includes a GAF score of 61.  The Veteran reported that he continued to do substitute teaching.  He reported doing well on his current medications.  Mental status examination showed the Veteran to be calm and clear, and talkative and friendly.  He denied being a risk to himself or others.  Bipolar disorder was diagnosed.  The Veteran reported having no problems with work or unemployment.  He added he had a good parent/child relationship.  

A VA mental health note dated in September 2009 shows that the Veteran presented to the clinic without an appointment.  He was alert and oriented times three.  He indicated he was fine, not depressed, and just needed a medication to be refilled.  He denied any suicidal or homicidal thoughts.  

An October 2009 VA mental health note shows that the Veteran reported being unable to find work as a substitute teacher, and was instead doing light carpentry work.  He added he was doing fine on his current medications.  Bipolar disorder was diagnosed, and a GAF score of 61 was supplied.  

The Veteran was also afforded a VA mental disorders examination in November 2009.  He reported symptoms which included depression, poor concentration, insomnia, nightmares, irritability, and the inability to relax.  He described his symptoms as worsening, and added that he felt his mood swings and memory swings were "more pronounced."  He did admit to having "fleeting" suicidal thoughts, with no intent to hurt himself.  He added that much of the time (30 to 40 percent) he had "hypomania."  The Veteran also complained of sleep and concentration problems.  

Examination showed the Veteran to be dressed casually and appropriately groomed.  Speech was clear with a good ability to express himself.  Affect was nervous.  Overall mood was deemed unstable.  Orientation was appropriate, and thinking was logical and productive, but sometimes circumstantial and disorganized.  The examiner noted that the Veteran had reported suicidal ideation without intent.  Relationships with others were described as being fair.  The Veteran was easily distracted.  The Veteran's judgment was affected by his unstable mood.  He had good insight into his problems as well as how to help them.  The examiner observed that the Veteran had daily problems with periods of manic behavior, described as chronic in nature.  The current severity of the Veteran's bipolar disorder was described, as it was in the course of the February 2008 VA mental disorders examination by the same examiner, as being moderate to severe, with impaired social relationships, occupational functioning, judgment, mood, and the range of activities.  The examiner added, however, that the Veteran appeared to have deficiencies in most areas of his occupational and social functioning because of suicidal ideation, obessional preoccupation with his physical problems, near-continuous mood disturbance, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner further commented that while the Veteran was in need of medication and counseling, there was a low likelihood of significant change.  Bipolar II disorder was diagnosed.  A GAF score of 50 was provided; the examiner commented that this was attributable to the Veteran's suicidal ideation, inability to maintain employment, and very limited social support.  

A November 2011 VA mental health note (see Virtual VA), shows that the Veteran reported living with a lady friend, and that he did photography and light finish carpentry work.  He added he was doing well on his medications.  Mental status examination showed the Veteran to be calm and clear.  The examiner noted that the Veteran was talkative and friendly, as was usual for him.  He denied a risk of hurting himself or others.  Bipolar disorder was diagnosed, and a GAF score of 61 was supplied.  



The Veteran was most recently afforded a VA mental disorders examination in December 2011.  The examiner, who examined the Veteran in both February 2008 and November 2009, indicated that, as before, he had reviewed the claims file.  The Veteran reported symptoms included depression, suicidal thoughts, poor concentration, lack of energy, insomnia, nightmares, nervousness, worries, low self-esteem, panic, and crying spells.  He reported worsening symptoms since November 2009.  Regarding the suicidal thoughts, the Veteran indicated he would not commit suicide because of his daughter and girlfriend.  

Examination showed the Veteran to be dressed casually and appropriately groomed.  Speech was clear but at times hard to follow.  Affect was nervous.  Overall mood was deemed anxious and unstable.  Orientation was appropriate, and thinking was logical and productive, but disorganized and preservative.  Thought content was notable for a preoccupation with his physical problems and his desire to work.  Relationships with others seemed fair in quality but included a low frequency of contact and a preference for being alone.  Judgment was diminished by depression, leading to isolation.  The examiner commented that the Veteran continued to have problems with bipolar disorder, including manic periods.  During the manic periods the Veteran was noted to have problems impulsivity and poor judgment, though medication was noted to control these periods.  The current severity of the Veteran's bipolar disorder was described as severe, with impaired social relationships, judgment, mood, thinking abilities, and range of activities.  The examiner added that the Veteran appeared to have deficiencies in most areas of his occupational and social functioning because of suicidal ideation, continuous unstable mood, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner further commented that even with counseling it is unlikely that the Veteran would be employable on a full-time basis due to his unstable mood and concentration problems.   Bipolar II disorder was diagnosed.  A GAF score of 45 was provided; the examiner commented that this was attributable to the Veteran's low social contact and an inability to work on a full-time basis.  



Analysis

The Board has carefully considered the evidence of record and finds that such evidence -- namely the VA outpatient medical findings and the above-discussed VA mental disorder examinations (February 2008, November 2009, and December 2011) -- do not present a disability picture which more nearly approximates the criteria for a 100 percent rating. 

Specifically, as noted, while several of the GAF scores supplied range from 45 to 50, indicative of serious symptoms, several others, and most recently in November 2011, show a score of 61, indicative of some mild symptoms.  Further, at no time has the Veteran's psychiatric picture shown that his social isolation was total.  Rather, it was described, at worst, as severe.  This, in the opinion of the Board, is not demonstrative of sufficient symptomatology upon which to base the assignment of a 100 percent rating.  Also, at no time has medical findings reflected total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.  Accordingly, the preponderance of the evidence is against the assignment of a 100 percent evaluation.

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bipolar disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's bipolar disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's level and symptomatology as relating to his bipolar disorder.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluation for the service-connected disability is adequate.  In the present case, there is no indication by competent medical, or competent and credible lay, evidence in the record that the rating criteria are inadequate to rate the Veteran's bipolar disorder  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.

The Board also notes that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the appellant has at times indicated that he was unable to continue working as a substitute teacher, at other times he informed VA medical personnel that he did photography and light carpentry work.  In this case, however, the RO denied, most recently, a TDIU claim in April 2012.










ORDER

Entitlement to a rating in excess of 70 percent for bipolar disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


